730 P.2d 505 (1986)
STATE of Oklahoma ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Burl A. PEVETO, Jr., Respondent.
OBAD No. 717, SCBD No. 3304.
Supreme Court of Oklahoma.
October 21, 1986.

ORDER OF DISBARMENT
On consideration of (a) the amended complaint, (b) the recommendation of the Professional Responsibility Tribunal's trial panel, and (c) the complaintant's brief-in-chief, the court takes notice of, finds and orders that:
1. The respondent was charged in ten counts with serious violations of the Code of Professional Responsibility, together with an added allegation for enhancement of discipline based on respondent's previous one-year suspension from the practice of law. The amended complaint of April 25, 1986 charges trust violations, neglect, incompetence, conflict of interest, misrepresentation and failure to cooperate with the Oklahoma Bar Association in the investigation of the respondent's breaches of professional discipline to be reached here for adjudication.
2. The respondent, who had been afforded ample opportunity for his defense, filed no responsive papers before the Professional Responsibility Tribunal's trial panel and no answer brief in this court. Although advised of the trial date, he failed to appear for the June 20, 1986 hearing either in person or by counsel.
3. The Professional Responsibility Tribunal's trial panel properly found that all facts contained in the amended complaint stood admitted and that the respondent had violated professional discipline as alleged in every count of the amended complaint. The court today approves and adopts this finding as legally correct and clearly supported by the record.
4. The Professional Responsibility Tribunal's trial panel, upon examining documentary evidence and hearing testimonial proof, recommended that disbarment constitutes the proper sanction to be imposed for respondent's violations. The court today approves and adopts the discipline so recommended as legally fitting and clearly supported by the record.
THE RESPONDENT STANDS DISBARRED AS A LICENSED LEGAL PRACTITIONER IN THE STATE OF OKLAHOMA; any future effort for his reinstatement stands specifically conditioned upon the payment of all judgments against him obtained in civil actions by the clients named in the ten counts of the amended complaint, together with all costs of this proceeding, accrued or accruing.
All the Justices concur.